Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyson Benson on June 1, 2021.

The application has been amended as follows: 

(Previously Presented) An automobile vehicle engine exhaust system with  integrated exhaust gas recirculation portion, comprising:
a cylinder head having a first exhaust passage and a second exhaust passage internal to the cylinder head, the first exhaust passage is split within the cylinder head into:
a dedicated exhaust passage opening out of the cylinder           head via a dedicated exhaust port;
an exhaust gas recirculation (EGR) exhaust passage  opening out of the cylinder head via an EGR exhaust port;
a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port while closing the other one of the dedicated exhaust  port or the EGR exhaust port,
wherein the valve assembly   is positioned within an exhaust manifold connected to the cylinder head; and
a controller operatively connected to the valve assembly, wherein the controller is configured to authorize an EGR operation based on a comparison of an operating condition to a threshold and to cause the valve assembly to open the EGR exhaust port when the EGR operation is authorized, wherein the controller is configured to actuate an operator, the operator operatively connected to the valve assembly and positioned external to the cylinder head and external to the exhaust manifold.


(Currently Amended) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 1, wherein the valve assembly  includes:
a shaft; and


a first butterfly valve fixed for rotation on the shaft and aligned with the dedicated exhaust passage, the first butterfly valve moved by axial rotation of the shaft between a first butterfly valve open position allowing exhaust gas passage through the dedicated exhaust port and a first butterfly valve closed position preventing exhaust gas passage through the dedicated exhaust port.


(Original) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 2, wherein the valve assembly includes: 
	a second butterfly valve fixed for rotation on the shaft and aligned with the EGR exhaust port; and 
	the second butterfly valve is oriented approximately 90-degrees on the shaft from a position of the first butterfly valve and moved by axial rotation of the shaft between a second butterfly valve open position allowing exhaust gas passage through the EGR exhaust port and a second butterfly valve closed position preventing exhaust gas passage through the EGR exhaust port.

	4. – 10. (Canceled)


(Currently Amended) An automobile vehicle engine exhaust system with   integrated exhaust gas recirculation portion, comprising:
a cylinder head of an engine having a first exhaust passage internal to the cylinder head, the first exhaust passage split within the cylinder  head into:
a dedicated exhaust passage opening out of the cylinder  head via a dedicated exhaust port; and
an exhaust gas recirculation (EGR) exhaust passage  opening out of the cylinder head via an EGR exhaust port;
a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the  other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow;
the cylinder head further including at least a second exhaust passage internal to the cylinder head, the second exhaust passage being a passive exhaust passage not provided with individual flow control capability and therefore providing uninterrupted exhaust gas flow during operation of the engine, wherein the valve assembly   is positioned within an exhaust manifold connected to the cylinder head; and
a controller operatively connected to the valve assembly, wherein the controller is configured to authorize an EGR operation based on a comparison of an operating condition to a threshold and to cause the valve assembly to open the EGR exhaust port when the EGR operation is authorized.


(Original) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 11, wherein the valve assembly includes: 
	a shaft; 
	a first butterfly valve fixed for rotation on the shaft and aligned with the dedicated exhaust passage; and 
	a second butterfly valve fixed for rotation on the shaft aligned with the EGR exhaust port.


(Currently Amended) The automobile vehicle engine exhaust system with  integrated exhaust gas recirculation portion of claim 12, further including:

an operator connected to and rotating the shaft, the first butterfly valve and the second butterfly valve operated by rotating the shaft on a longitudinal axis of rotation of the shaft.


(Previously Presented) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 13, wherein the operator is  positioned external to the exhaust manifold and external to the cylinder head, wherein the controller is operatively connected to the operator and configured to actuate the operator.


(Original) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 12, wherein the second butterfly valve is oriented on a shaft approximately 90-degrees with respect to the first butterfly valve.


(Currently Amended) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 11, wherein the cylinder head further includes 


(Original) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 16, wherein the second exhaust passage and the third exhaust passage are combined within the cylinder head into a combined exhaust passage.

(Previously Presented) An automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion, comprising: 
a cylinder head of an engine having a first exhaust passage internal to the cylinder head, the first exhaust passage split within the cylinder head into: 
	a dedicated exhaust passage opening out of the cylinder head via a dedicated exhaust port; and 
	an exhaust gas recirculation (EGR) exhaust passage opening out of the cylinder head via an EGR exhaust port; 
a valve assembly operated to open one of the dedicated exhaust port or the EGR exhaust port allowing exhaust gas flow while closing the other one of the dedicated exhaust port or the EGR exhaust port preventing the exhaust gas flow;
an exhaust manifold connected to the cylinder head, the valve assembly positioned within the exhaust manifold; and
a controller operatively connected to the valve assembly, wherein the controller is configured to authorize an EGR operation based on a comparison of an operating condition to a threshold and to cause the valve assembly to open the EGR exhaust port when the EGR operation is authorized, wherein the controller is configured to actuate an operator, the operator operatively connected to the valve assembly and positioned external to the cylinder head and external to the exhaust manifold.

(Original) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 18, wherein the valve assembly includes: 
	a shaft; 
	a first butterfly valve fixed for rotation on the shaft and aligned with the dedicated exhaust passage; and 
	a second butterfly valve fixed for rotation on the shaft and oriented approximately 90-degrees with respect to the first butterfly valve and aligned with the EGR exhaust port.

	20.	(Original) The automobile vehicle engine exhaust system with integrated exhaust gas recirculation portion of claim 18, wherein the cylinder head further includes a second exhaust passage, a third exhaust passage and a fourth exhaust passage positioned internal to the cylinder head, the second, third and fourth exhaust passages defining passive exhaust passages not provided with individual flow control capability and therefore providing uninterrupted exhaust gas flow during operation of the engine.

	21.  	(Previously Presented)	The automobile vehicle engine exhaust system with  integrated exhaust gas recirculation portion of claim 1, wherein the cylinder head comprises a cast body, the cast body including a dividing wall that separates the dedicated exhaust passage opening and the EGR exhaust passage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746